Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Response to Arguments
Applicant arguments regarding claim rejection under 103 are considered, but are not moot in view of new ground of rejections.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-6, 8-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertonlami et al. (US 2010/0287485 A1, hereinafter Bertonlami) in view of Saptharishi et al. (US 8224029 B2) and further in view of Becker et al. (US 2015/0024710 A1)
Regarding claim 1, Bertonlami teaches:
A method for increasing accuracy of augmented reality (AR) information presented to a user navigating a real-world, mapped environment, ([0004]-[0005], “Systems and methods for unifying coordinate systems in an augmented reality application or system are disclosed. … The set or subset of users may be located in the same or separate physical areas, and the physical areas in which the set or subset of users are located may be mapped or unmapped. A user device may determine an estimate for its own location using location technology such as GPS or triangulation. The user device may also capture one or more images of a scene, and then determine a precise location based on the estimated location and the scene images.”) the method comprising: 
identifying, as the user moves through the mapped environment, a specific object within a field of view of a camera of the mobile device, ([0055], “At block 420, one or more wherein identifying the specific object includes 
predicting, processing one or more images captured by the camera, one or more object types, ([0058], “For example, once coarse location information is determined to be a particular city (for example, New York City), a database or other information repository that contains images, specifications, and/or any other data specific to the particular city that may be used to match shapes and/or images may be accessed. The image captured at block 420 may then be compared to the area data and a match may be obtained. Area data may include templates of landmarks that may be compared to collected images or portions of collected images. Manipulation as necessary to adjust the image and/or the area data to determine if there is a match may be performed. For example, images of multiple small features, such as and 
identifying a respective node, of a plurality of nodes within a map database representing the mapped environment, that corresponds to a respective object type for each of the one or more object types; ([0058]-[0059], “Any method or means of identifying features, landmarks, or other elements of an image, and any method or means of comparing features, landmarks, or other elements in an image to known features, landmarks, or elements, is contemplated as within the scope of the present disclosure. Once landmarks, features, or other elements are matched to mapping information known about a scene or area,”)
retrieving, from the map database, a location associated with a respective node; ([0059], “Once landmarks, features, or other elements are matched to mapping information known about a scene or area, an orientation and distance from the identified landmarks, features, or other elements may be determined in order to derive a precise location.”)
using the retrieved location to update or confirm one or more estimated locations of the mobile device; ([0054], “At block 410, the device determines coarse location information.”[0059], “Once landmarks, features, or other elements are matched to mapping information known about a scene or area, an orientation and distance from the identified landmarks, features, or other elements may be determined in order to derive a precise location. This may be accomplished by analyzing the captured image(s) and calculating the  and 
causing digital information including each of the one or more object types …to be superimposed on a real-world view presented to the user via a display of the mobile device, the digital information being selected based at least in part on the updated or confirmed one or more estimated locations of the mobile device. ([0062], “At block 460, the user device may present images on a display based on the coordinate system. In one embodiment, a user device may have complete image information for an element stored in memory or otherwise accessible, for example, for a virtual character such as characters 263 and 264.”[0064], “In one embodiment, a user device or a system device alters an image of a virtual element so that is appears to interact with the physical environment seen by the user. For example, a device may determine that the location on the coordinate system of a virtual element is behind the location of a physical element on the coordinate system. Therefore, the image presented to the user of the virtual element may be altered to reflect the location of the element by cropping or otherwise changing the image so that it appears behind the physical element. This is illustrated in FIG. 2, where, in image 250, character 264a is partially obscured by physical element tree 231a. Any other alterations or manipulations of an image due to its location on a coordinate system are contemplated as within the scope of the present disclosure.”)
However, Bertolami does not explicitly teach:
 by a machine learning (ML) model processing, one or more object types, each with an associated confidence level,
retrieving, a respective node with a highest associated confidence level;
displayed digital information includes information indicative of each of the associated confidence levels …presented to the user in a ranked list that prioritizes the respective node with the highest associated confidence level 
On the other hand, Saptharishi teaches
predicting, by a machine learning (ML) model processing, one or more object types, each with an associated confidence level, (col. 10, middle: “FIG. 5B illustrates one example of the acceptance and rejection thresholds in the interval [-1,+1]. The acceptance threshold .tau..sub..alpha. and the rejection threshold .tau..sub.r are chosen during training by a learning algorithm based on user-specific false positive and false negative rates. Each step 400 may have values for .tau..sub..alpha. and .tau..sub.r that are different from or the same as the values the other steps 400 have. A decision to "Accept" implies that the classifier is confident that two objects match. A decision to "Forward" implies that the classifier is unsure and defers the decision to the next step. A decision to "Reject" implies that the classifier is confident that two objects do not match. At any step, if the decision is not to "Forward" to the next step 400, the accept/reject decision is made at that point and the evaluation is complete. The decision step value s(z) at that step is the output value for the match classifier 218. The decision step value may correspond to a decision confidence level for the corresponding step 400. For example, a decision step value close to one may represent that the corresponding step 400 is more 
retrieving, a respective node with a highest associated confidence level;(“ Once the matches are ranked, a list including representations of the ranked matches may be presented on the display 114 (step 1514). Additionally, video images corresponding to the candidate objects of the matches are retrieved over the camera network 108 from one or more of the storage systems 110, or from the remote storage/processing unit 106. The user may select a representation of a candidate object from the list, and the video images of the selected candidate object may be presented on the display 114.” It would have been well-known before the effective filing date of the claimed invention to a person having ordinary skill in the art to have selected an object with the highest confidence level. The benefit of combining the well-known knowledge is to get the best match object.)
displayed digital information includes information indicative of each of the associated confidence levels …presented to the user in a ranked list that prioritizes the respective node with the highest associated confidence level (col. 7 bottom: “Once the matches are ranked, a list including representations of the ranked matches may be presented on the display 114 (step 1514).”)
Bertolami teaches updating a location information of mobile device based on detected object type location. The object type is detected by comparing its features with known objects. Saptharishi teaches a specific method of using machine learning to identifying an best match object type. 

However, Bertonlami in view of Saptharishi does not teach, but Becker teaches:
registerinq, at a server containinq a map database, a mobile device of the user at a landmark within the mapped process plant environment; in response to reqisterinq at the landmark, transmittinq, from the server, an authorization to gain physical access to the mapped process plant environment; (FIG. 4, [0033], “FIG. 4 is a flowchart illustrating a method 400 for controlling physical plant access using a smart phone. At 405, a user wishing to access the plant or an area in the plant that is controlled presents the smart phone to a plant access control point such as a badge reader. The access control point requests credentials from the smart phone via an NFC link at 410. At 415, the smart phone responds with encrypted IMSI and IMEI data. The security center 110 may then verify the IMSI and IMEI in its database with respect to the phone at 417. At 420, if the IMSI and IMEI in the security center database do not match that of the phone, access to the plant is denied at 422, the failed attempt to access the plant is logged at 423, and the next request is waited for at 424.”)
The environment is a process plant environment ([0005], “FIG. 1 is a block diagram of a system to utilize mobile devices to control a plant according to an example embodiment.”)
Wherein a least some nodes of the plurality of nodes represent field devices within the process plant environment.(FIG. 5 shows an example of different devices in a plant. ”)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have applied the method of Bertonlami in view of Saptharishi into the process plant environment taught by Becker and combined the device authentication of Becker to effectively help a manager efficiently determining and managing the operation condition of a plant and also assure the security of the plant.


Regarding claim 5, Bertonlami in view of Saptharishi  and Becker teaches:
The method of claim 1, further comprising: determining an actual distance between the mobile device and the specific object; and determining an orientation of the mobile device, wherein using the retrieved location of the respective node to update or confirm the one or more estimated locations of the mobile device includes using (i) the retrieved location of the respective node, (ii) the actual distance between the mobile device and the specific object, and (iii) the orientation of the mobile device to update or confirm the one or more estimated locations. (Bertonlami, [0054], “At block 410, the device determines coarse location information.”[0059], “Once landmarks, features, or other elements are matched to mapping 

Regarding claim 6, Bertonlami in view of Saptharishi  and Becker teaches:
The method of claim 5, wherein determining an actual distance between the mobile device and the specific object includes determining the actual distance by processing at least one of the one or more images captured by the camera. (Bertonlami, [0054], “At block 410, the device determines coarse location information.”[0059], “Once landmarks, features, or other elements are matched to mapping information known about a scene or area, an orientation and distance from the identified landmarks, features, or other elements may be determined in order to derive a precise location. This may be accomplished by analyzing the captured image(s) and calculating the distance from the identified elements and the particular angle of view or orientation towards the elements by comparing the captured image(s) to images taken at a known distance or orientation to the elements or associated data. The location of the device that captured the image may be determined in three-dimensional space or two-dimensional space.”)

claim 8, Bertonlami in view of Saptharishi  and Becker teaches:
The method of claim 1, wherein identifying the specific object within the field of view of the camera is performed at least in part by a server that is communicatively coupled to the mobile device. (Bertonlami, FIG. 7, [0039], “Alternatively, it may be desirable to remap the space using a context-sensitive approach based on features in the map actually recognized by the device or server, such as centering the origin on a recognized game board or a landmark.”)

Regarding claim 9, Bertonlami in view of Saptharishi  and Becker teaches:
The method of claim 1, wherein identifying the specific object within the field of view of the camera is performed at least in part by the mobile device. (Bertonlami, [0039], “Alternatively, it may be desirable to remap the space using a context-sensitive approach based on features in the map actually recognized by the device or server, such as centering the origin on a recognized game board or a landmark.” [0058]-[0059], “Any method or means of identifying features, landmarks, or other elements of an image, and any method or means of comparing features, landmarks, or other elements in an image to known features, landmarks, or elements, is contemplated as within the scope of the present disclosure. Once landmarks, features, or other elements are matched to mapping information known about a scene or area,”)

Regarding claim 10, Bertonlami in view of Saptharishi and Becker teaches:
A system for presenting accurate augmented reality (AR) information to a user navigating a real-world, mapped environment, (Bertonlami, [0004]-[0005], “Systems and the system comprising: 
a mobile device of the user, the mobile device including a camera and a display; (Bertonlami, [0020], “Device 100 may have more than one user-facing camera or detection device.” [0019], “Device 100 may also have more than one display.”) and 
a server that is communicatively coupled to the mobile device, (Bertonlami, FIG. 7)
wherein the mobile device is configured to use the camera to capture images of the mapped environment as the user moves through the mapped environment, (Bertonlami, [0004]-[0005], “The set or subset of users may be located in the same or separate physical areas, and the physical areas in which the set or subset of users are located may be mapped or unmapped. A user device may determine an estimate for its own location using location technology such as GPS or triangulation. The user device may also capture one or more images of a scene, and then determine a precise location based on the estimated location and the scene images”)
The rest of claim recites similar limitations of claim 1, thus are rejected accordingly.

.

Claim 2-4, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertonlami in view of Saptharishi  and Becker and further in view of Cerchio et al. (US 2017/0013409 A1, hereinafter Cerchio).
Regarding claim 2, Bertonlami in view of Saptharishi  and Becker teaches:
 The method of claim 1, wherein identifying the respective node includes: identifying a node, within the map database, that corresponds to one of the one or more object types and is within a threshold distance of an estimated location of the mobile device, (Bertonlami, [0058], “Any type of analysis may be employed that can facilitate determining a location. In one embodiment, the coarse location information is used to reduce a set of known features and landmarks to a subset containing only features and landmarks within the area of the coarse location. For example, once coarse location information is determined to be a particular city (for example, New York City), a database or other information repository that contains images, specifications, and/or any other data specific to the particular city that may be used to match shapes and/or images may be accessed. The image captured at block 420 may then be compared to the area data and a match may be obtained. Area data may include templates of landmarks that may be compared to collected images or portions of collected images.”) 
However, Bertonlami in view of Saptharishi  and Becker does not teach:
the estimated location being determined by an inertial measurement unit of the mobile device.

the estimated location being determined by an inertial measurement unit of the mobile device. ([0014], “The results can be used to correct the positions of the mobile device determined using other technologies, such as providing an initial position to be used by an inertial navigation system to track the location of the mobile device, correcting the drift in the tracked location provided by the inertial navigation system, imprecision of Wi-Fi and beacon fingerprinting, and/or providing a much more accurate and robust positioning method.”)
Bertonlami in view of Saptharishi  and Becker teaches detecting mobile device location, but does not explicitly teaching using inertial measurement. Cerchio teaches using inertial measurement.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Bertonlami in view of Saptharishi  and Becker with the specific feature of Cerchio. The benefit would be to provide more accurate and robust positioning method.

Regarding claim 3, Bertonlami in view of Saptharishi  and Becker teaches:
The method of claim 1, wherein identifying the respective node includes: identifying a node, within the map database, that (i) corresponds to one of the one or more object types, (ii) is within a threshold distance of an estimated location of the mobile device, and (iii) is offset from the estimated location of the mobile device in a direction that allows an object corresponding to the node to be within the field of view of the camera while the mobile device is in a particular orientation, (Bertonlami, [0058], “Any type of analysis may be 
However, Bertonlami in view of Saptharishi  and Becker does not teach:
the estimated location and the particular orientation being determined using an inertial measurement unit of the mobile device.
On the other hand, Cerchio teaches:
the estimated location and the particular orientation being determined using an inertial measurement unit of the mobile device. ([0025], “For example, in one embodiment, the mobile device (101) further includes an inertial guidance system that uses motion sensors, such as accelerometers and gyroscopes, to calculate, via dead reckoning, the position, orientation, and velocity (including the direction and speed of movement) of the mobile device (101)..”)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Bertonlami in view of Saptharishi  and Becker with the specific feature of Cerchio. The benefit would be to provide more accurate and robust positioning method.

Regarding claim 4, Bertonlami in view of Saptharishi  and Becker teaches:
The method of claim 1, wherein using the retrieved location of the respective node to update or confirm one or more estimated locations of the mobile device includes: calculating a difference between the retrieved location of the respective node and an estimated location of the mobile device, and using the calculated difference to adjust the estimated location of the mobile device. (Bertonlami, [0054], “At block 410, the device determines coarse location information.”[0059], “Once landmarks, features, or other elements are matched to mapping information known about a scene or area, an orientation and distance from the identified landmarks, features, or other elements may be determined in order to derive a precise location. This may be accomplished by analyzing the captured image(s) and calculating the distance from the identified elements and the particular angle of view or orientation towards the elements by comparing the captured image(s) to images taken at a known distance or orientation to the elements or associated data. The location of the device that captured the image may be determined in three-dimensional space or two-dimensional space.”)

the estimated location being determined by an inertial measurement unit of the mobile device.
On the other hand, Cerchio teaches:
the estimated location being determined by an inertial measurement unit of the mobile device. ([0014], “The results can be used to correct the positions of the mobile device determined using other technologies, such as providing an initial position to be used by an inertial navigation system to track the location of the mobile device, correcting the drift in the tracked location provided by the inertial navigation system, imprecision of Wi-Fi and beacon fingerprinting, and/or providing a much more accurate and robust positioning method.”)
Bertonlami in view of Saptharishi  and Becker teaches detecting mobile device location, but does not explicitly teaching using inertial measurement. Cerchio teaches using inertial measurement.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Bertonlami in view of Saptharishi  and Becker with the specific feature of Cerchio. The benefit would be to provide more accurate and robust positioning method.

Regarding claim 7, Bertonlami in view of Saptharishi  and Becker teaches:
The method of claim 5, wherein determining an orientation of the mobile device includes determining the orientation using data generated by an inertial measurement unit of the mobile device.

wherein determining an orientation of the mobile device includes determining the orientation using data generated by an inertial measurement unit of the mobile device.
On the other hand, Cerchio teaches:
wherein determining an orientation of the mobile device includes determining the orientation using data generated by an inertial measurement unit of the mobile device.. ([0025], “For example, in one embodiment, the mobile device (101) further includes an inertial guidance system that uses motion sensors, such as accelerometers and gyroscopes, to calculate, via dead reckoning, the position, orientation, and velocity (including the direction and speed of movement) of the mobile device (101)..”)
Bertonlami in view of Saptharishi  and Becker teaches detecting mobile device orientation, but does not explicitly teaching using inertial measurement. Cerchio teaches using inertial measurement.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Bertonlami in view of Saptharishi  and Becker with the specific feature of Cerchio. The benefit would be to provide more accurate and robust positioning method.

	Claim 11 recites similar limitation of claim 3, in a form of system. Thus are rejected accordingly.

Claim 17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hertel in view of Saptharishi and further in view of Becker.	
Regarding claim 17, Hertel teaches:
A method for updating node locations in a real-world, mapped environment, ([0054], “In all of these cases, they explore the real world 500 and use the client software to build SLAM representations of their surroundings. These SLAM models, along with traditional location data such as GPS, wifi, and compass information are uploaded 510 to the system's SLAM-Map Data Receiver 530, which passes this information on to the SLAM-Map Data Processor 550 via 540. This Data Processor uses the GPS and compass information accompanying the SLAM model from the client to determine a first approximation where this scene is located and what its orientation should be” )the method comprising: 
tracking locations of the mobile device as the user moves through the mapped environment; ([0050, “An end-user 121 visits a scene containing different physical objects 100, 101. The end-user launches the SLAM-mapping client application on his/her mobile device 120, which views the scene through the mobile device's camera lens, and builds a feature cloud 110, 111 or other 3-D model of the scene. Depending on the scene, the end-user may wish or need to walk around and view it from several different angles in order to construct a full model.”[0052], “The device sends this data (or some compressed form of it such as a hash) together with its current GPS coordinates and compass heading to the system,”)
capturing, by a camera of the mobile device, images of the mapped environment as the user moves through the mapped environment; ([0050, “An end-user 121 visits a scene containing different physical objects 100, 101. The end-user launches the SLAM-mapping client 
identifying a specific object within a field of view of the camera, ([0052], “The device sends this data (or some compressed form of it such as a hash) together with its current GPS coordinates and compass heading to the system, which uses these to narrow down the search, and then uses the accompanying data to determine if that scene exists in the system, and if it can identify any of the objects in the scene.”) wherein identifying the specific object includes 
predicting, by a trained machine learning (ML) model processing one or more of the captured images, one or more object types, each with an associated confidence level, ([0054], “The SLAM-Map Data Processor's other role is to parse the incoming scene to determine if it can identify any of the items or objects in it. It does this using common matching algorithms and heuristics such as grouping feature cloud clusters in which there is a high density of vertices, or by identifying planes and isolating objects protruding from them (such as a fire hydrant protruding from a flat sidewalk, or a car parked in the street). These objects, which themselves are smaller SLAM models, are conveyed via channel 580 to the system's Object and 
identifying a respective node, of a plurality of nodes within a map database representing the mapped environment, that corresponds to a respective object type for each of the one or more object types; ([0054], “The SLAM-Map Data Processor's other role is to parse the incoming scene to determine if it can identify any of the items or objects in it. It does this using common matching algorithms and heuristics such as grouping feature cloud clusters in which there is a high density of vertices, or by identifying planes and isolating objects protruding from them (such as a fire hydrant protruding from a flat sidewalk, or a car parked in the street). These objects, which themselves are smaller SLAM models, are conveyed via channel 580 to the system's Object Identification Processor 590, itself coupled via 591 with an Object Database 592. Using machine learning classifiers which differentiate and associate using SLAM models as well as other means such as color patterns, the Object Identification Processor attempts to match the incoming objects with similar objects in the database, and if a match is found, the object is used to further train the classifier and is then added to the database. Finally, an identifier for the object(s) as well as those of similar objects within the database are returned via 580 to the SLAM-Map Data Processor.”)  and 
However, Hertel does not explicitly teach:
using a tracked location of the mobile device to update or confirm a location of the first respective node stored in the map database
On the other hand, Hertel teaches:
using a tracked location of a client device to update or confirm a location of the first respective node stored in the map database.([0054], “In all of these cases, they explore the real world 500 and use the client software to build SLAM representations of their surroundings. These SLAM models, along with traditional location data such as GPS, wifi, and compass information are uploaded 510 to the system's SLAM-Map Data Receiver 530, which passes this information on to the SLAM-Map Data Processor 550 via 540. This Data Processor uses the GPS and compass information accompanying the SLAM model from the client to determine a first approximation where this scene is located and what its orientation should be.”)
Hertel teaches updating map node location in a database and identifying object captured by a mobile device in the database. However, Hertel does not explicitly teach using the location of the mobile device to update the object location in the database. On the other hand, Hertel teaches using a tracked location of a client device to update or confirm a location of the node stored in the map database. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have replaced the client device by the mobile device, so the object location can be updated based on the mobile device, instead of using a separate device. The benefit would be to save resource. 
However, Hertel does not explicitly teach, but Saptharishi teaches:
 by a machine learning (ML) model processing, one or more object types, each with an associated confidence level, (col. 10, middle: “FIG. 5B illustrates one example of the acceptance and rejection thresholds in the interval [-1,+1]. The acceptance threshold .tau..sub..alpha. and the rejection threshold .tau..sub.r are chosen during training by a learning algorithm based on user-specific false positive and false negative rates. Each step 400 may have values for .tau..sub..alpha. and .tau..sub.r that are different from or the same as the values the other steps 400 have. A decision to "Accept" implies that the classifier is confident that two objects match. A decision to "Forward" implies that the classifier is unsure and defers the decision to the next step. A decision to "Reject" implies that the classifier is confident that two objects do not match. At any step, if the decision is not to "Forward" to the next step 400, the accept/reject decision is made at that point and the evaluation is complete. The decision step value s(z) at that step is the output value for the match classifier 218. The decision step value may correspond to a decision confidence level for the corresponding step 400. For example, a decision step value close to one may represent that the corresponding step 400 is more confident that two objects match compared to a decision step value slightly above the acceptance threshold .tau..sub..alpha..”)
Receiving a confirmation corresponding to a first respective node of the plurality of nodes with a highest associated confidence level from a ranked list that orders each respective node according to the associated confidence level of the respective object type; (col. 24, bottom: “Once the matches are ranked, a list including representations of the ranked matches may be presented on the display 114 (step 1514). Additionally, video images corresponding to the candidate objects of the matches are retrieved over the camera network 
Further training the trained ML model based upon (i) the one or more of the captured images and (ii) a confirmation of the predicated object type.( col. 24, bottom - col. 25: “Once the matches are ranked, a list including representations of the ranked matches may be presented on the display 114 (step 1514). Additionally, video images corresponding to the candidate objects of the matches are retrieved over the camera network 108 from one or more of the storage systems 110, or from the remote storage/processing unit 106. The user may select a representation of a candidate object from the list, and the video images of the selected candidate object may be presented on the display 114. The metadata database 112 of the image capturing device 102 that captured the image of the reference object may also be searched to identify signatures of potential matches, similar to the process 1500 described above. For example, the object search module 214 of the image capturing device 102 may search the fast signatures first and then call on the match classifier 218 to compare the average signature of the reference object to the average signatures of the potential matches. Moreover, although process 1500 includes matching with the match classifiers 218 located at either the image capturing device 102 that captured the image of the reference object or the remote storage/processing unit 106, a match classifier 218 associated with any other image capturing 
Hertel teaches a machine learning model. Saptharishi further teaches a ML can have a feedback system to further train the model to achieve the best match result. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the ML of Hertel with the feedback system of Saptharishi. The benefit would be to further train the ML model so it can output best results.
However, Hertel in view of Saptharishi does not teach, but Becker teaches:
registerinq, at a server containinq a map database, a mobile device of the user at a landmark within the mapped process plant environment; in response to reqisterinq at the landmark, transmittinq, from the server, an authorization to gain physical access to the mapped process plant environment; (FIG. 4, [0033], “FIG. 4 is a flowchart illustrating a method 400 for controlling physical plant access using a smart phone. At 405, a user wishing to access the plant or an area in the plant that is controlled presents the smart phone to a plant access 
The environment is a process plant environment ([0005], “FIG. 1 is a block diagram of a system to utilize mobile devices to control a plant according to an example embodiment.”)
Wherein a least some nodes of the plurality of nodes represent field devices within the process plant environment.(FIG. 5 shows an example of different devices in a plant. ”)
Hertel in view of Saptharishi teaches detecting objects in an environment and retrieving information of the objects from database and displaying the information in a AR device using ML model. Becker teaches the environment can be a process plant and the objects can be facilities in the process plant and information relating to the facilities can be retrieved from database and presented in a AR device. Becker further teaches a device authentication method to enable secure access of the plant.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have applied the method of Hertel in view of Saptharishi into the process plant environment taught by Becker and combined the device authentication of Becker to effectively help a manager efficiently determining and managing the operation condition of a plant and also assure the security of the plant.

claim 21, Hertel in view of Saptharishi and Becker teaches:
The method of claim 17, wherein the confirmation of corresponding to the first respective node is a user confirmation of corresponding to the first respective node. (col. 24, bottom: “Once the matches are ranked, a list including representations of the ranked matches may be presented on the display 114 (step 1514). Additionally, video images corresponding to the candidate objects of the matches are retrieved over the camera network 108 from one or more of the storage systems 110, or from the remote storage/processing unit 106. The user may select a representation of a candidate object from the list, and the video images of the selected candidate object may be presented on the display 114.” It would have been well-known before the effective filing date of the claimed invention to a person having ordinary skill in the art to have selected an object with the highest confidence level. The benefit of combining the well-known knowledge is to get the best match object.)

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hertel in view of Saptharishi and Becker and further in view of Edge et al. (US 2015/0169597 A1, hereinafter Edge).
Regarding claim 18, Hertel in view of Saptharishi and Becker teaches:
The method of claim 17, wherein using the tracked location of the mobile device to update or confirm the location of the first respective node stored in the map database includes: using (i) the tracked location of the mobile device, …to update or confirm the location of the first respective node stored in the map database  (see claim 17)
However, Hertel in view of Saptharishi and Becker does not teach:
and (ii) tracked locations of one or more other mobile devices, to update or confirm the location of the node stored in the map database 
On the other hand, Edge teaches:
using (i) the tracked location of the mobile device, and (ii) tracked locations of one or more other mobile devices, to update or confirm the location of the node stored in the map database (FIG. 8)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Hertel in view of Saptharishi and Becker with the specific feature of Edge. The benefit would be to generate more accurate location information.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hertel in view of Saptharishi and Becker and further in view of Cerchio.
The method of claim 17, wherein tracking locations of the mobile device as the user moves through the mapped process plant environment (see claim 17)
However, Hertel in view of Saptharishi and Becker does not teach:
includes tracking the locations of the mobile device using an inertial measurement unit of the mobile device.
On the other hand, Cerchio teaches:
includes tracking the locations of the mobile device using an inertial measurement unit of the mobile device. ([0014], “The results can be used to correct the positions of the 
Hertel in view of Saptharishi and Becker teaches detecting mobile device location, but does not explicitly teaching using inertial measurement. Cerchio teaches using inertial measurement.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Hertel in view of Saptharishi and Becker with the specific feature of Cerchio. The benefit would be to provide more accurate and robust positioning method.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hertel in view of Saptharishi and Becker and further in view of Bertolami.
Regarding claim 20, Hertel in view of Saptharishi and Becker teaches:
The method of claim 17, further comprising: wherein using the tracked location of the mobile device to update or confirm the location of the first respective node stored in the map database includes using (i) the tracked location of the mobile device, …to update or confirm the location of the first respective node stored in the map database.(see claim 17)
However, Hertel in view of Saptharishi and Becker does not teach:
determining an actual distance between the mobile device and the specific object; and determining an orientation of the mobile device,
to determine the location of the node:
using (i) the tracked location of the mobile device, (ii) the actual distance between the mobile device and the specific object, and (iii) the orientation of the mobile device to update or confirm the location of the node stored in the map database.
On other hand, Bertolami teaches:
determining an actual distance between the mobile device and the specific object; and determining an orientation of the mobile device, to determine the location of the node:using (i) the tracked location of the mobile device, (ii) the actual distance between the mobile device and the specific object, and (iii) the orientation of the mobile device to update or confirm the location of the node stored in the map database.([0054], “At block 410, the device determines coarse location information.”[0059], “Once landmarks, features, or other elements are matched to mapping information known about a scene or area, an orientation and distance from the identified landmarks, features, or other elements may be determined in order to derive a precise location. This may be accomplished by analyzing the captured image(s) and calculating the distance from the identified elements and the particular angle of view or orientation towards the elements by comparing the captured image(s) to images taken at a known distance or orientation to the elements or associated data. The location of the device that captured the image may be determined in three-dimensional space or two-dimensional space.”)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Hertel in view of Saptharishi and Becker with the specific feature of Bertolami. The benefit would be to provide more accurate location information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/YANNA WU/Primary Examiner, Art Unit 2611